FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GERALDINE DOYLE,                      No. 14-56075
         Plaintiff-Appellee,
                                        D.C. No.
             v.                 2:13-cv-05951-SJO-JEM

ONEWEST BANK, FSB,
     Defendant-Appellant.                 OPINION


      Appeal from the United States District Court
          for the Central District of California
       S. James Otero, District Judge, Presiding

                Argued and Submitted
         August 4, 2014—Pasadena, California

                  Filed August 22, 2014

  Before: Stephen Reinhardt, Kim McLane Wardlaw,
      and Consuelo M. Callahan, Circuit Judges.

                   Per Curiam Opinion
2                  DOYLE V. ONEWEST BANK

                           SUMMARY*


                   Class Action Fairness Act

    The panel vacated the district court’s order remanding a
class action to California state court, and remanded to the
district court to allow it to determine whether, considering the
plaintiff class as pleaded at the time of removal, any of the
exceptions to Class Action Fairness Act jurisdiction applied.

    The panel held that the district court erred in determining
the citizenship of the plaintiff class by considering the class
as pleaded in the second amended complaint, which was filed
in the district court after the action had been removed from
state court. The panel held that for the purpose of considering
the applicability of the exceptions to Class Action Fairness
Act jurisdiction, the district court should have determined the
citizenship of the proposed plaintiff class based on the
complaint as of the date the case became removable.


                            COUNSEL

Elizabeth L. McKeen (argued) and Danielle N. Oakley,
O’Melveny & Myers LLP, Newport Beach, California, for
Defendant-Appellant.

Michael C. Eyerly, DeBlase Brown Eyerly LLP, Los
Angeles, California, for Plaintiff-Appellee.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                DOYLE V. ONEWEST BANK                       3

                         OPINION

PER CURIAM:

     Appellee Geraldine Doyle, along with Kuda Mujeyi, filed
a class action complaint in the Superior Court of California
asserting claims against several defendants, including
Appellant OneWest Bank, FSB (“OneWest”). One of the
defendants removed the action to the United States District
Court for the Central District of California, invoking federal
jurisdiction under the Class Action Fairness Act (“CAFA”),
28 U.S.C. § 1332(d)(2). Before the District Court, all parties
stipulated to sever Mujeyi’s claims and transfer them to the
District of Arizona. The District Court ordered Doyle to
amend her complaint to reflect the severance, and she did so,
filing a Second Amended Complaint in that Court. Doyle
then moved to remand the action to California state court
under one of the exceptions to CAFA jurisdiction, 28 U.S.C.
§ 1332(d)(4). The District Court granted Doyle’s motion to
remand under 28 U.S.C. § 1332(d)(3).

    In its order granting remand, the District Court
determined the citizenship of the plaintiff class by
considering the class as pleaded in Doyle’s Second Amended
Complaint, which was filed in the District Court after the
action had been removed from state court. This was an error.
Under CAFA, “[c]itizenship of the members of the proposed
plaintiff classes shall be determined for purposes of
paragraphs (2) through (6) as of the date of filing of the
complaint or amended complaint . . . indicating the existence
of Federal jurisdiction.” 28 U.S.C. § 1332(d)(7). For the
purpose of considering the applicability of the exceptions to
CAFA jurisdiction, the District Court should have determined
the citizenship of the proposed plaintiff class based on
4                DOYLE V. ONEWEST BANK

Doyle’s complaint “as of the date the case became
removable.” Mondragon v. Capital One Auto Fin., 736 F.3d
880, 883 (9th Cir. 2013).

    The District Court’s order remanding the action to
California state court is VACATED and the action is
REMANDED to the District Court to allow it to determine
whether, considering the plaintiff class as pleaded at the time
of removal, any of the exceptions to CAFA jurisdiction,
28 U.S.C. § 1332(d)(3) or (4), applies, and for further
proceedings consistent with this disposition.

    VACATED AND REMANDED.